Exhibit 10.1
 
EITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
8% PROMISSORY NOTE
 
$100,000.00
as of August 6, 2010



FOR VALUE RECEIVED, Green EnviroTech Holdings Corp., a Delaware corporation (the
“Maker”), with its primary offices located at _5300 Claus Road, Riverbank, CA
95367_ promises to pay to the order of H.E. Capital, S.A.  (the “Payee”) or his
or its registered assigns (with the Payee, the “Holder”), upon the terms set
forth below, the principal sum of One Hundred Thousand Dollars ($100,000.00)
plus interest on the unpaid principal sum outstanding at the rate of 8% per
annum, payable at maturity in one year from the date of this Promissory Note
(this “Note”).
 
Definitions.   When used in this Note, the following terms shall have the
respective meanings specified herein or in the Section referred to:
 
Maximum Rate means, with respect to the holder hereof, the maximum non-usurious
rate of interest which, under all legal requirements, such holder is permitted
to contract for, charge, take, reserve, or receive on the Obligations.
 
Note means this Promissory Note (as amended, modified, extended, or restated
from time to time).
 
Obligations means all present and future indebtedness, obligations, and
liabilities and all renewals and extensions thereof, or any part thereof, now or
hereafter owed to Payee by Maker, whether arising pursuant to this Note, or
otherwise, and all renewals and extensions thereof, together with all interest
accruing thereon and costs, expenses, and attorneys’ fees incurred in the
enforcement or collection thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
Maturity  Date means the August 8, 2011.
 
1.  
Payments and Interest.

 
(a)           Principal and Interest.  The unpaid principal of this Note, and
all accrued but unpaid interest thereon, shall be due and payable at the
Maturity Date.
 
(b)           Interest Rate.  Subject to Section 3(c), the unpaid principal
balance of this Note shall bear interest from the date of advance until paid at
a rate per annum is 8%.
 
(c)           Default Rate.  All past due principal of, and to the extent
permitted by applicable law, interest on, this Note shall bear interest until
paid at the Contract Rate plus 2%.
 
(d)           Computation of Interest Rates.  Subject to applicable usury laws,
interest shall be computed at a daily rate equal to 1/360 of the applicable rate
of interest per annum, unless the Maximum Rate shall be in effect, in which case
interest shall be computed at a daily rate equal to 1/365 or 1/366, as
appropriate, of the applicable rate of interest per annum.


(e)           Optional Prepayments.  Maker shall have the right, from time to
time, to prepay the unpaid principal of this Note, in whole or in part, without
premium or penalty, upon the payment of accrued interest on the amount prepaid
to and including the date of payment.


(f)           Manner and Application of Payments.  All payments and prepayments
by Maker on account of principal or interest hereunder shall be made in
immediately available funds.  All such payments shall be made to Payee at the
address set forth above no later than 12:00 noon, eastern time, on the date due
and funds received after that hour shall be deemed to have been received by
Payee on the next following business day.  If any payment is scheduled to become
due and payable on a day that is not a business day, such payment shall instead
become due and payable on the immediately following business day and interest on
the principal portion of such payment shall be payable at the then applicable
rate during such extension.  All payments made on this Note shall be applied
first to accrued interest and then to principal.
 
3.           Usury Laws.  Regardless of any provisions contained in this Note,
Payee shall never be deemed to have contracted for or be entitled to receive,
collect, or apply as interest on this Note, any amount in excess of the Maximum
Rate, and, in the event Payee ever receives, collects, or applies as interest
any such excess, such amount which would be excessive interest shall be applied
to the reduction of the unpaid principal balance of this Note, and, if the
principal balance of this Note is paid in full, then any remaining excess shall
forthwith be paid to Maker. In determining whether or not the interest paid or
payable under any specific contingency exceeds the highest lawful rate, Maker
and Payee shall, to the maximum extent permitted under applicable law, (a)
characterize any non-principal payment (other than payments which are expressly
designated as interest payments hereunder) as an expense, fee, or premium,
rather than as interest, (b) exclude voluntary prepayments and the effect
thereof, and (c) spread the total amount of interest throughout the entire
contemplated term of this Note so that the interest rate is uniform throughout
such term.
 
 
2

--------------------------------------------------------------------------------

 


4.           Nonliability of Payee.  The relationship between Maker and Payee
is, and shall at all times remain, solely that of Maker and Payee and Payee has
no fiduciary or other special relationship with Maker.


5.           [INTENTIONALLY OMMITTED]


6.           Remedies.      If the Obligations are not paid in full on the
Maturity Date, then Payee at its option may (a) foreclose any liens and security
interests securing payment of the Obligations or (b) exercise any of Payee’s
other rights, powers, recourses and remedies under this Note, under any
documents executed in connection with this Note, or at law or in equity.
Notwithstanding the foregoing, if either Maker shall (a) commence a voluntary
proceeding seeking liquidation, reorganization, or other relief with respect to
itself or its debts under any bankruptcy, insolvency, or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing or (b) an
order, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking
reorganization of either Maker or appointing a receiver, trustee, intervenor or
liquidator of any such person, or of all or substantially all of its or their
assets, then the Obligations shall become immediately due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
hereby waived by Maker.


7.           Indemnification by Maker.    Whether or not the transactions
contemplated hereby are consummated, Maker shall, jointly and severally,
indemnify and hold harmless Payee and its affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including attorney costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance, or administration of this
Note or any other agreement, letter or instrument delivered in connection with
the transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) the use or proposed use of the proceeds of any loan
evidenced by this Note, (c) the past or ongoing business activities of either
Maker or any of its affiliates, directors, officers, employees or agents, or (d)
any actual or prospective claim, litigation, investigation, or proceeding
relating to any of the foregoing, whether based on contract, tort, or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation, or proceeding) and
regardless of whether any Indemnitee is a party thereto.
 
8.                Costs.  If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity, or in bankruptcy, receivership or other court proceedings, Maker agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees, including all costs of appeal.
 
9,                Notices.                  Any notices or other communications
required or permitted to be given hereunder must be given in writing and must be
personally delivered or mailed by prepaid certified or registered mail to the
party to whom such notice or communication is directed at the address of such
party as follows: (i) Maker: Green EnviroTech Holdings Corp. and
(ii) Payee:  H.E. Capital, S.A. at Casa Bel Sol, MJ 19, Meso Marino, Perla
Marina, Sosua, Dominican Republic. Any such notice or other communication shall
be deemed to have been given (whether actually received or not) on the day it is
personally delivered as aforesaid or, if mailed, on the third day after it is
mailed as aforesaid, or, if sent by, facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).
 
10.                Waiver.                  Maker and each surety, endorser,
guarantor, and other party ever liable for payment of any sums of money payable
upon this Note, jointly and severally waive presentment, demand, protest, notice
of protest and non-payment or other notice of default, notice of acceleration,
and intention to accelerate, or other notice of any kind, and agree that their
liability under this Note shall not be affected by any renewal or extension in
the time of payment hereof, or in any indulgences, or by any release or change
in any security for the payment of this Note, and hereby consent to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, indulgences, releases, or changes. No
failure to exercise, and no delay in exercising, on the part of Payee, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right.  The rights of Payee hereunder shall be in addition to all
other rights provided by law.  No notice or demand given in any case shall
constitute a waiver of the right to take other action in the same, similar or
other instances without such notice or demand.
 
11.                Settoff.                  In addition to all liens upon and
rights of setoff against the money, securities, or other property of Maker given
to Payee (or any of its affiliates) that may exist under applicable law, Payee
shall have and Maker hereby grant to Payee (and each of its affiliates) a lien
upon and a right of setoff against all money, securities, and other property of
Maker, now or hereafter in possession of or on deposit with Payee (or any of its
affiliates), whether held in a general or special account or deposit, for
safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to either Maker.  No lien or right of
setoff shall be deemed to have been waived by any act or conduct on the part of
Payee (or any of its affiliates), or by any neglect to exercise such right of
setoff or to enforce such lien, or by any delay in so doing, and every right of
setoff and lien shall continue in full force and effect until such right of
setoff or lien is specifically waived or released by an instrument in writing
executed by Payee.
 
12.                Parties Bound.      This Note shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns
and legal representatives; provided, however, that Maker may not, without the
prior written consent of Payee, assign any rights, powers, duties or obligations
hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
13.           Governing Law.  This Note has been prepared, is being executed and
delivered, and is intended to be performed in the State of New York and the
substantive laws of such state and the applicable federal laws of the United
States of America shall govern the validity, construction, enforcement, and
interpretation of this Note.


14.           Choice of Forum; Consent to Service of Process and
Jurisdiction.  Any suit, action or proceeding against Maker with respect to this
Note or any judgment entered by any court in respect thereof, may be brought in
the courts of the State of Florida as Payee in its sole discretion may elect and
Maker hereby irrevocably submits to the exclusive jurisdiction of such courts
for the purpose of any such suit, action or proceeding.  Nothing herein shall
affect the right of Payee to serve process in any manner permitted by law or
shall limit the right of Payee to bring any action or proceeding against Maker
or with respect to any of its property in courts in another jurisdiction.  Maker
hereby irrevocably waives any objections which they may now or hereafter have to
the laying of venue of any suit, action, or proceeding arising out of or
relating to this Note brought in the courts located in the State of New York and
hereby further irrevocably waives any claim that any such suit, action, or
proceeding brought in any such court has been brought in any inconvenient forum.
Any action or proceeding by Maker against Payee shall be brought only in a court
located in Florida.
 
15.                Waiver of Jury Trial. MAKER, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE,
RELINQUISH AND FOREVER FORGOE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
ANY CONDUCT, ACT OR OMISSION OF PAYEE OR MAKER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH PAYEE OR MAKER, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
16.                ENTIRETY.  THE PROVISIONS OF THIS NOTE MAY BE AMENDED OR
REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY MAKER AND PAYEE.  THIS NOTE
EMBODIES THE FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDES ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE.  THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
MAKER:


GREEN ENVIROTECH HOLDINGS CORP.




By: /s/ Gary M. DeLaurentiis       
Name:  Gary M. DeLaurentiis
Title:    Chief Executive Officer




 
 
5
